DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US 2015/0016870 A1).
With regard to claim 5: Arnold discloses an edge protection system for use with concrete flooring, the edge protection system comprising:
a first part (2) couplable to an edge portion of a first concrete flooring panel (S3) (fig. 1; claim 22);
a second part (3) for couplable to an opposed edge portion of an adjacent second concrete flooring panel (S2) (fig. 1; claim 22); and
a frangible fixing (5) which is considered functionally equivalent to the claimed retaining clip couplable to the first part (2) and the second part (3), the retaining clip (5, frangible fixing) being frangible capable of allowing separation of the first part and the second part after setting of the first concrete flooring panel and the second concrete flooring panel (par. 0043; fig. 1).
With regard to claim 6:  Arnold discloses that the first part (2) includes a first rail (2) extending along the length of the first part and the second part (3) includes a second rail (3) extending along the .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorp (US 2019/0299488 A1).
With regard to claim 13: Thorp discloses a retaining clip (26) (fig. 5) capable of use as an edge protection system retaining clip for use with an edge protection system for concrete flooring, the edge protection system retaining clip comprising:
a first arcuate arm (A) capable of engaging a first rail of a first part of the edge protection system, the first part couplable to an edge portion of a first concrete flooring panel; and
a second arcuate arm (B) configured to engage a second rail of a second part of the edge protection system, the second part couplable to an edge portion of a second concrete flooring panel, wherein the retaining clip (26) is frangible (46) to allow separation of the first part and the second part after setting of the first concrete flooring panel and the second concrete flooring panel.
Examiner submits that a first rail, second rail, first concrete flooring panel and second concrete flooring panel are not positively claimed and are considered to be directed to a functional use.  It is further noted that the details of how the arcuate arms engage the rails are not recited. 



    PNG
    media_image1.png
    418
    473
    media_image1.png
    Greyscale

Fig. 5: Thorp (US 2019/0299488 A1)
With regard to claim 14: Thorp discloses that the first arcuate arm (A) and the second arcuate arm (B) are configured to, when in place retaining the second part to the first part, respectively partially form bridging pin receiving apertures (adjacent arcuate portions) (see fig. 4).
With regard to claim 15:  Thorp discloses that a frangible cross arm (C) connecting the first arcuate arm (A) and the second arcuate arm (B) (fig. 5).
With regard to claim 16:  Thorp discloses a first foot (M) connected to the first arcuate arm (A) and configured to engage the first part, and a second foot (N) connected to the second arcuate arm (B) and configured to engage the second part (fig. 5).
With regard to claim 17:  Thorp discloses that the first foot (M) includes a first heel configured to engage the first part, and the second foot (N) includes a second heel configured to engage the second part (fig. 5).
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the combination of all the elements of the claimed edge protection system including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to joint systems for concrete flooring. Yates (US 2,661,516) is a reference representative of the prior art disclosing a form system having modular lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633